DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-8 and 12-14 is the inclusion of a plurality of light emitting points of a light source device arranged in matrix within a first cross section parallel to a first direction and a second direction and are projected within a second cross section parallel to the first direction and a third direction perpendicular to the first cross section, the plurality of light emitting points have equal intervals between projections adjacent to each other.  The points are projected within a third cross section parallel to the second direction and the third direction, the plurality of light emitting points have equal intervals between projections adjacent to each other, and wherein the following condition is satisfied:
0.4<(Ps x cos (α+β))/(Pm x cos (α+                        
                            γ
                        
                    ))<0.6,
where Pm represents an interval between light emitting points adjacent to each other in a row of the matrix, Ps represents an interval between light emitting points adjacent to each other in a column of the matrix, α represents an angle formed between the row and the column, γ represents an angle formed between the column and the first direction, and β represents an angle formed between the row and the second direction.
This in combination with the rest of the limitations of the claims is found in all of claims 1-8 and 12-14, but not disclosed nor suggested by the prior art of record.

The primary reason for allowance of claims 9-11, 15, and 16 is the inclusion of a light scanning apparatus having a light source device with a plurality of light emitting points arranged in matrix within a first cross section; a deflecting unit configured to deflect a light flux from the light source device to scan a scanned surface in a main scanning direction; an imaging optical system configured to guide the light flux deflected by the deflecting unit to the scanned surface; and a reflecting optical system configured to reflect the light flux deflected by the deflecting unit.  The reflecting optical system includes two reflecting members having the same angle dependence of a reflectivity, wherein, in each of a case in which the light source device is provided in a first arrangement and a case in which the light source device is provided in a second arrangement, when the plurality of light emitting points are projected on a sub-scanning cross section, the plurality of light emitting points have equal intervals between projections adjacent to each other.  The light source device is configured to emit linearly polarized light having a polarization direction with an angle of (α+β+γ)/2 with respect to a main scanning cross section, where α represents an angle formed between a row and a column of the matrix, γ represents an angle formed between the column and a sub-scanning direction when the light source device is provided in the first arrangement, and β represents an angle formed between the column and the sub-scanning direction when the light source device is provided in the second arrangement.  This in combination with the rest of the limitations of the claims is found in all of claims 9-11, 15, and 16, but not disclosed nor suggested by the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kudo and Inagaki disclose art in scanning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl